Pfeifer, J.,
concurring in judgment only.
{¶ 36} The plurality opinion states that it affirms the appellate court, and Radatz sincerely wishes that it had. The appellate court, after all, concluded that requiring Fannie Mae to pay a judgment would not impose a penalty, something that Radatz agrees with, but something the plurality opinion most decidedly does not agree with. Even as it technically affirms the lower court, it does so, in its own words, “for different reasons.” Plurality opinion at ¶ 1. Radatz’s pyrrhic victory in this case is reminiscent of Nicholas Breton’s line that “a hollow friend is but a hellish foe.” The Works in Verse and Prose of Nicholas Breton, Vol. 2 (1879).
(¶ 37} I would actually and truly affirm the court of appeals. It determined that FHFA does not have the authority to “infinitely immunize Fannie Mae from paying any amounts stemming from any actions.” 2014-Ohio-2179, 11 N.E.3d 1230, ¶ 10. It concluded that any immunity must derive from statute, such as the prohibition against paying any amount “in the nature of a penalty or fine.” Id. at ¶ 11, citing 12 U.S.C. 4617(j)(4). And it concluded that the statutory damages attached to a violation of R.C. 5301.36 are not a penalty or fine and, therefore, that the consent decree does not prohibit Fannie Mae from paying them. Id. at ¶ 19.
{¶ 38} Because I believe that the court of appeals’ judgment should be affirmed in toto, not just technically, I concur in judgment only.
O’Neill, J., concurs in the foregoing opinion.